                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 JAMES ROBINSON,
 On behalf of himself and all others similarly situated,
                                                               Civil Matter No. 1:19-cv-10749
                                Plaintiff,

         v.

 NATIONAL STUDENT CLEARINGHOUSE,

                                Defendant.


                        AFFIDAVIT OF LISA SIMONETTI
          IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

        I, Lisa Simonetti, declare as follows:

        1.      I am a shareholder in the law firm of Greenberg Traurig, P.A. in its Los Angeles,

California office. I make this declaration in support of the accompanying motion for leave to

appear pro hac vice. I have personal knowledge of each of the facts stated below.

        2.      My business address is 1840 Century Park East, Suite 1900, Los Angeles, CA

90067. My business phone is (310) 586-7700. My business fax is (310) 586-7800. My email

address is simonettil@gtlaw.com.

        3.      I am a member of the bar in good standing in every jurisdiction in which I have

been admitted to practice, namely: the California State Bar.

        4.      I have never been suspended or disbarred in any jurisdiction, nor have I been the

subject of any professional disciplinary action, nor do I have complaints or other proceedings

pending against me before any disciplinary board, commission, court, or bar association. I have




ACTIVE 43433949v1
not previously had a pro hac vice admission to this Court (or any other admission to this Court)

revoked for misconduct.

        5.      I have reviewed and agree to comply with the Local Rules of the United States

District Court for the District of Massachusetts.

        SIGNED UNDER THE PENALTY OF PERJURY ON MAY 13, 2019.

                                                /s/ Lisa Simonetti
                                                Lisa Simonetti
                                                GREENBERG TRAURIG, P.A.
                                                77 West Wacker Drive, Suite 3100
                                                Chicago, IL 60601
                                                Tel: (312) 456-8400
                                                Fax: (312) 456-8435




ACTIVE 43433949v1
